UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7417


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DICKINSON NORMAN ADIONSER, a/k/a D.C. Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:03-cr-00081-HCM-JEB-1)


Submitted:   June 26, 2015                    Decided:   July 7, 2015


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dickinson Norman Adionser, Appellant Pro Se. Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dickinson Norman Adionser appeals the district court’s order

denying his motions to recuse and compel.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.       United States v.

Adionser, No. 2:03-cr-00081-HCM-JEB-1 (E.D. Va. Sept. 9, 2014).

We grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2